Case 19-06009-TLM         Doc 22    Filed 01/07/20 Entered 01/07/20 16:43:56    Desc Main
                                   Document      Page 1 of 3



Randall A. Peterman, ISB No. 1944
Melodie A. McQuade, ISB No. 9433
GIVENS PURSLEY LLP
601 West Bannock Street
Post Office Box 2720
Boise, Idaho 83701
Telephone (208) 388-1200
Facsimile (208) 388-1300
rap@givenspursley.com
melodiemcquade@givenspursley.com
014448-0002

Attorneys for Defendant


                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO


In Re:
                                                  Case No. 17-00450-TLM
FARMERS GRAIN, LLC,                               Chapter 7

                     Debtor.

NOAH G. HILLEN, Trustee,
                                                  Adversary No. 19-06009-TLM
                     Plaintiff,

vs.

CLARICH FARMS, LLC,

                     Defendant.


                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

              COMES NOW Defendant Clarich Farms, LLC, by and through its counsel of

record, Givens Pursley LLP, and hereby moves for summary judgment against plaintiff Noah G.

Hillen as Chapter 7 Trustee for Farmers Grain, LLC.




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 1                                         14935493.1
Case 19-06009-TLM       Doc 22       Filed 01/07/20 Entered 01/07/20 16:43:56     Desc Main
                                    Document      Page 2 of 3



               This Motion is made and based on Federal Rule of Bankruptcy Procedure 7056 and

Federal Rule of Civil Procedure 56, the accompanying Memorandum in Support of Motion for

Summary Judgment, Statement of Undisputed Material Facts, Declaration of Karl Clarich,

Declaration of Chester Millsap, Declaration of Randall A. Peterman, and the pleadings and

documents of record in this case.

               DATED this 7th day of January, 2020.

                                                  GIVENS PURSLEY LLP



                                                  By /s/ Randall A. Peterman
                                                    Randall A. Peterman – Of the Firm
                                                    Melodie A. McQuade – Of the Firm
                                                    Attorneys for Defendant




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 2                                           14935493.1
Case 19-06009-TLM      Doc 22     Filed 01/07/20 Entered 01/07/20 16:43:56         Desc Main
                                 Document      Page 3 of 3



                              CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 7th day of January, 2020, I filed the foregoing
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:

Jed W. Manwaring
jmanwaring@evanskeane.com
valerie@evanskeane.com



                                                    /s/ Randall A. Peterman
                                                  Randall A. Peterman




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 3                                            14935493.1
